DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 6/24/2022, in which claims 1, 3, 8, 10, 15, and 17 was amended, claims 2, 9, and 16 was canceled, claims 21 – 23 was added, and claims 1, 3 – 8, 10 – 15, and 17 – 23 was presented for further examination.
3.	Claims 1, 3 – 8, 10 – 15, and 17 – 23 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments see pages 15 - 18, filed on 6/24/2022, with respect to claims 1, 3 – 8, 10 – 15, and 17 – 23 have been fully considered and are persuasive.  The rejection of claims 1, 3 – 8, 10 – 15, and 17 – 23 has been withdrawn. 

Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1, 3, 21, 4 – 8, 10, 22, 11 – 15, 17, 23, and 18 – 20 (renumbered 1 – 20) are allowed in light of the applicant’s argument and the prior art made of record.
	The present application is directed to method, system, and non-transitory machine-readable storage medium for accessing implicit information that is used by, but not explicitly persisted. The closest prior art Tutuk et al (US 2014/0108467 A1) and Mre et al (US 2021/0334251 A1) disclose similar features of accessing implicit information that is used by, but not explicitly persisted. However, Tutuk et al (US 2014/0108467 A1) and Mre et al (US 2021/0334251 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “determining that at least a portion of the persisted explicit data is stored in the first table; determining that there is no pointer that links the at least a portion of the persisted explicit data stored in the first table to any of the records in the second table; and determining the implicit information based on the identifying of the relationship, the determination that the at least a portion of the persistedApplication Number: 17/037,323Dkt: 2058.D24US1 Filing Date: September 29, 2020explicit data is stored in the first table, and the determination that there is no pointer that links the at least a portion of the persisted explicit data stored in the first table to any of the records in the second table; and including the persisted explicit data and the inferred implicit information in the generated report of the personal data concerning the data subject” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1, 3, 21, 4 – 8, 10, 22, 11 – 15, 17, 23, and 18 – 20 (renumbered 1 – 20) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/16/2022